Appellate Case: 21-2117        Document: 010110698563    Date Filed: 06/17/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          June 17, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 21-2117
 v.                                                (D.C. No. 2:21-CR-00723-WJ-1)
                                                              (D.N.M.)
 IGNACIO HUMBERTO FABIAN-
 HURTADO,

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

      In January 2018, Ignacio Humberto Fabian-Hurtado (“Defendant”) was convicted

in the District of Arizona for illegally reentering the United States. The district court

imposed a sentence of 24 months’ imprisonment followed by a 3-year term of supervised

release. Relevant to this appeal are two of Defendant’s conditions of supervised release:

(1) that he not commit another federal, state, or local crime, and (2) that he not reenter

the United States without permission.        In April 2021, the Government charged



      *
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
Appellate Case: 21-2117    Document: 010110698563        Date Filed: 06/17/2022      Page: 2


Defendant in the District of New Mexico with illegally reentering the United States, in

violation of 8 U.S.C. § 1326(a), (b)(1). Based on this charge, the U.S. Probation Office

filed a petition to revoke his supervised release. In the interest of judicial efficiency,

the District of Arizona transferred Defendant’s supervised release case to the District of

New Mexico. With both cases now before the District of New Mexico, Defendant

pleaded guilty to the underlying illegal reentry charge and admitted that his illegal

reentry violated the two relevant conditions of his supervised release. The district court

sentenced defendant to 42 months’ imprisonment for the underlying felony. See 18

U.S.C. § 1326 (a), (b)(1). The district court also revoked Defendant’s supervised release

and sentenced him to 12 months’ imprisonment to be served consecutively to his 42-

month sentence. Defendant timely appeals his sentence for violating the conditions of

his supervised release.     Exercising jurisdiction under 8 U.S.C. § 3742 and 28

U.S.C. § 1291, we grant counsel’s motion to withdraw and dismiss this appeal.

      Defendant’s counsel filed an Anders brief. We have explained the nature of an

Anders brief and the process of filing one as follows:

      The Supreme Court’s decision in Anders authorizes counsel to request
      permission to withdraw where counsel conscientiously examines a case
      and determines that any appeal would be wholly frivolous. Under Anders,
      counsel must submit a brief to the client and the appellate court indicating
      any potential appealable issues based on the record. The client may then
      choose to submit arguments to the court. The Court must then conduct a
      full examination of the record to determine whether defendant’s claims are
      wholly frivolous. If the court concludes after such an examination that the
      appeal is frivolous, it may grant counsel’s motion to withdraw and may
      dismiss the appeal.




                                            2
Appellate Case: 21-2117      Document: 010110698563       Date Filed: 06/17/2022    Page: 3


United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005) (internal citations

omitted) (citing Anders v. California, 386 U.S. 738, 744 (1967)).

         Counsel’s Anders brief identifies two potentially appealable issues.        First,

Defendant could argue that his revocation sentence is procedurally and substantively

unreasonable. Second, Defendant could claim that the district court abused its discretion

when imposing his revocation sentence consecutively to his 42-month illegal reentry

sentence. Defendant did not exercise his right to file a response to counsel’s Anders

brief.    After fully examining the record, we agree with Defendant’s counsel that

Defendant cannot raise any non-frivolous issues on which to appeal.

         “When a defendant violates a condition of supervised release, the district court

may, as it did here, revoke the term of supervised release and impose prison time.”

United States v. Steele, 603 F.3d 803, 808 (10th Cir. 2010) (citing 18 U.S.C.

§ 3583(e)(3)). The district court must consider the § 3553(a) factors as well as the policy

statements within Chapter 7 of the Guidelines Manual when imposing a revocation

sentence.     See id.   “The sentencing court, however, is not required to consider

individually each factor listed in § 3553(a), nor is it required to recite any magic words

to show us that it fulfilled its responsibility to be mindful of the factors that Congress

has instructed it to consider before issuing a sentence.” Id.

         “We review the overall reasonableness of [any] sentence in two steps.” United

States v. Gieswein, 887 F.3d 1054, 1058 (10th Cir. 2018). “First, we ensure that the

district court committed no significant procedural error.” Id. (quotation omitted). “Our

review of procedural reasonableness focuses on the manner in which the sentence was

                                             3
Appellate Case: 21-2117      Document: 010110698563      Date Filed: 06/17/2022    Page: 4


calculated.” United States v. Sanchez-Leon, 764 F.3d 1248, 1261 (10th Cir. 2014)

(quotation omitted).    When, as here, the defendant does not raise a procedural

reasonableness objection before the sentencing court, we review for plain error. See

United States v. Romero, 491 F.3d 1173, 1177 (10th Cir. 2007). “We find plain error

only when there is (1) error, (2) that is plain, (3) which affects substantial rights, and

(4) which seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1178.

      Defendant’s new reentry offense constituted a Grade B violation of his supervised

release terms. See U.S.S.G. § 7B1.1(a)(2) (defining a Grade B violation as “conduct

constituting any other federal, state, or local offense punishable by a term of

imprisonment exceeding one year”). With a criminal history category of IV, and a Grade

B supervised release violation, the district court correctly calculated Defendant’s

advisory Guidelines range as 12–18 months. See U.S.S.G. § 7B1.4(a). Because the

district court correctly calculated Defendant’s Guidelines range, and sentenced him

within it, we find no procedural error in this revocation sentence, much less one that is

plain and affects Defendant’s substantial rights. See Romero, 491 F.3d at 1178–79.

      Next, we consider the substantive reasonableness of Defendant’s sentence “under

a deferential abuse-of-discretion standard.” Gieswein, 887 F.3d at 1063 (quoting United

States v. Lente, 759 F.3d 1149, 1158 (10th Cir. 2014)). We find an abuse of discretion

when the sentence imposed is “arbitrary, capricious, whimsical, or manifestly

unreasonable.” Id. at 1064 (quoting Lente, 759 F.3d at 1158). We presume a sentence

to be substantively reasonable when the district court “properly considers the relevant

                                            4
Appellate Case: 21-2117    Document: 010110698563        Date Filed: 06/17/2022    Page: 5


Guidelines range and sentences the defendant within that range.” United States v. Kristl,

437 F.3d 1050, 1055 (10th Cir. 2006). “The defendant may rebut this presumption by

demonstrating that the sentence is unreasonable in light of the other sentencing factors

laid out in § 3553(a).” Id. This “presumption is also appropriate in reviewing a

revocation-of-supervised-release sentence within the range suggested by the

Commission’s policy statements.” United States v. McBride, 633 F.3d 1229, 1233 (10th

Cir. 2011).

      Here, we presume Defendant’s sentence is substantively reasonable because the

district court sentenced him to 12 months’ imprisonment—the lowest sentence within

the correctly calculated Guidelines range. See Kristl, 437 F.3d at 1055. In considering

the § 3553(a) factors, the district court noted the seriousness of Defendant’s prior

criminal conduct and his habitual illegal reentry. Based on these considerations, the

district court found a sentence of 12 months’ imprisonment “sufficient, but not greater

than necessary to satisfy the goals of sentencing on this supervised release violation.”

(ROA II at 16). Because the district court sentenced Defendant within the correctly

calculated Guidelines range and sufficiently considered the §3553(a) factors when

sentencing Defendant, we see nothing in the record that rebuts the presumption of

substantive reasonableness afforded to this within-Guideline’s sentence. We therefore

conclude the district court did not abuse its discretion when sentencing Defendant.

      Finally, we address whether the district court abused its discretion by imposing a

consecutive sentence on Defendant. “Under 18 U.S.C. § 3584(a), a district court has

the discretion to impose consecutive or concurrent sentences.”         United States v.

                                           5
Appellate Case: 21-2117    Document: 010110698563        Date Filed: 06/17/2022    Page: 6


Rodriguez-Quintanilla, 442 F.3d 1254, 1256 (10th Cir. 2006). Such discretion is guided

by “the characteristics of the offense and the defendant, the need for deterrence and the

protection of the public, and, in cases involving a violation of supervised release, ‘the

applicable guidelines or policy statements issued by the Sentencing Commission.’” Id.

(quoting 18 U.S.C § 3553(a)).

      As indicated above, the district court noted the seriousness of Defendant’s prior

criminal conduct and his habitual illegal reentry when considering the § 3553(a) factors.

The district court also considered Defendant’s arguments for concurrent or evenly-split

concurrent/consecutive sentences, but did not find them persuasive.        As we have

previously held, a “district court [is] well within its discretion to order [Defendant’s]

sentence for violation of his supervised release to run consecutively to his sentence for

illegal reentry.” United States v. Contreras-Martinez, 409 F.3d 1236, 1241 (10th Cir.

2005). Accordingly, Defendant’s sentence is not “arbitrary, capricious, whimsical, or

manifestly unreasonable.” Gieswein, 887 F.3d at 1064 (quoting Lente, 759 F.3d at

1158). The district court therefore did not abuse its discretion by imposing consecutive

sentences on defendant. See Rodriguez-Quintanilla, 442 F.3d at 1256.

      We conclude that the record in this case does not present any non-frivolous issues

to appeal. Accordingly, consistent with Anders, 383 U.S. at 744, we GRANT defense

counsel’s motion to withdraw and DISMISS this appeal.


                                           Entered for the Court


                                           Bobby R. Baldock
                                           Circuit Judge
                                           6